DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Response to Amendment
	In the reply filed 11/30/2022, applicant amended claims 1 and 17.  Claims 1-13, 15, and 17-22 are currently pending, and claims 3, 5, 6, 8, 15, and 17-22 are withdrawn from consideration. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 7, and 9-13 have been considered but are moot because the new ground of rejection does not rely on the references as they are applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The rejection below has been updated in view of Applicant’s amendments to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the container being coupled to an external device to provide said stimulus external to the internal cavity of the container.”  This limitation is not supported by the specification.  At most, the specification teaches an external device 21 that is connected directly to a wall 3 of the container 1 via a line 22 (Figure 1 and paragraph [0087] of the PGPub).  Providing stimulus at any position outside the internal cavity (such as outside the container) is not supported. 
For the purpose of examination, this limitation has been interpreted to mean stimulus is provided to the wall of the container via a stimulus that is provided from the exterior of the device.  
Claims 2, 4, 7, and 9-13 are rejected because they are dependent from claim 1. 



Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, 9-11, and 13 are rejected under 102(a)(1) as being anticipated by Kirin Beer Kabashiki Kaisha (EP 0 276 994 A2; cited by applicant in an IDS; hereafter “Kirin”) or, in the alternative, under 35 U.S.C. 103 as obvious over Kirin in view of Cheng (US 2004/0074065).

With respect to Claim 1, Kirin teaches a container (either one of containers 8 and 9; Figures 5-7) that is fully capable of processing and/or transporting a biopharmaceutical fluid (Column 1, Lines 5-50; Column 6, Line 40 through Column 7, Line 50; Column 12, Line 14 through Column 13, Line 7; Figures 1, 2, 5-7, and 28-32), the container comprising a wall (the sidewalls of containers 8 and 9), the wall comprising a shape memory material being adapted to change shape when induced by a stimulus external to the bag (Column 7, Lines 15-50; the shape memory alloy responds to changes in temperature of a fluid that is injected from a location outside of the bag), so that the container can be alternately in a collapsed state and in an unfolded state (Column 6, Line 40 through Column 7, Line 50 and Figures 2 and 5-7), the wall of the container in the unfolded state delimiting an internal cavity that is capable of containing a biopharmaceutical fluid (Figures 2 and 5-7).  The container is coupled to an external device 10, said external device being configured to provide stimulus from a position outside the container to a wall of the container to activate the shape memory material (the shape memory material is actuated by providing a temperature change to the wall of the container, said temperature change being provided by a gas that is injected from external device 10 to bag 8 or 9; see Figure 1, 2, 5-7, and 28-32; Column 7, Lines 15-50) 
In the alternative, in the event that this interpretation is not clearly envisaged by applicant, Cheng teaches a shape memory device (20, 22) comprising an external actuation device 24 connected thereto.  This configuration allows elements 22 to selectively change from a first shape (Figures 1-2) to a second shape (Figure 3) by providing a thermal activation signal from the actuator 24 to element 20 (i.e. an external device that provides a stimulus external to a device containing a shape memory material; See Figures 1-3 and paragraphs [0015] and [0018-0019]).  
Even though Cheng does not teach a pharmaceutical container, it is analogous art because both Kirin and Cheng are both concerned with the process of actuating a shape memory element to change an element’s shape.  A skilled artisan would have considered a wide variety of shape memory actuation means, regardless of the device to which the shape memory is applied. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Kirin’s shape memory container such that the container is coupled to an external source that provides stimulus directly to the wall of the container from the outside thereof, as suggested by Cheng, in order to provide an well-known, alternate means for actuating a shape memory material between first and second shapes. 

With respect to Claim 2, Kirin teaches that the internal cavity of the container (bag 8 or 9) is completely surrounded by the wall of the container so as to form a closed and sterile cavity.  Note that the inlets and outlets of the bags are configured to be closed by valves (also see Column 9, Line 65 through Column 12, Line 12; Figures 23-27) and.  Kirin teaches that this sealed container forms a closed and sterile internal cavity (Column 1, Line 62 through Column 2, Line 25).

With respect to Claim 4, Kirin teaches that the container (either of bags 8 or 9 is made of plastic (Column 1, Lines 33-38).  Although Kirin does not explicitly state the specific plastic material of  bags 8-9, Kirin teaches in the discussion of a different embodiment that the plastic material of the container is polyethylene (Column 8, Lines 2-4; Column 12, Lines 18-22), which is a material that is compatible with and/or neutral to a pharmaceutical fluid. Therefore, it is clear that Kirin teaches that the container (either or bags 8 or 9) may be made from polyethylene). 
However, in the event that this interpretation is not clearly envisaged by applicant, Kirin clearly suggests that the container may be made of polyethylene (Column 8, Lines 2-4; Column 12, Lines 18-22).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Kirin’s container to be made of polyethylene or any other material that is compatible with and/or neutral to fluids, in order to prevent adverse reactions between the fluid and the walls of the container. 

With respect to Claims 7, 9, and 11, Kirin teaches that the wall of the container (8 or 9) comprises at least one layer of shape memory material, wherein the shape memory material is in a first shape when the container is in the collapsed state and in a second shape when the container is in the unfolded (expanded) shape.  Specifically, Kirin teaches that the change from the first shape to the second shape of the shape memory material is induced by the external stimulus (specifically based on temperature changes from the injection of a fluid into the container; Column 7, Lines 15-50).
With respect to Claim 10, Kirin teaches that the shape memory material is a shape memory alloy (Column 7, Lines 15-34). 
With respect to Claim 13, Kirin teaches that container (either of containers 8 or 9) comprises a bottom wall linked to a lateral peripheral/side wall, such that the container in the unfolded state is in the form of a tank (see Figures 2-5).  It is important to note that the claim does not define the shape of a tank, and any vessel that is capable of containing fluid may be interpreted as a tank. 



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kirin or, in the alternative, over Kirin in view of Cheng.   Kirin and Cheng teach and/or reasonably suggest the container of Claim 1, but Kirin is silent as to the volume of the container.  Accordingly, Kirin does not teach or suggest that the container has a volume of 100-1000 liters or 200-500 liters.  
However, it has been held that mere changes in size or proportion do not constitute patentable improvements in the art when said changes do not result in a non-obvious change in functionality (MPEP § 2144.04.IV.A.).  In this case, merely changing the size of the container would not have had a non-obvious change in functionality, and one of ordinary skill in the art would have been recognized that the container could be provided in any volume that was considered desirable for a given purpose.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to provide Kirin’s container with a capacity of 100-1000 liters, 200-500 liters, or any other size that was considered desirable or expedient for a given application, because a change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grummon (US 7,690,621) teaches a shape memory material comprising an external actuator 30 for providing electrical or thermal actuation.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781